Citation Nr: 1747239	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for benign prostatic hypertrophy as a result of exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for right hip replacement as a result of osteoarthritis.

5.  Entitlement to service connection for left hip replacement as a result of osteoarthritis.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from October 1966 to October 1972 and June 1976 to June 1985 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Although the Veteran submitted a claim for PTSD, the Board has recharacterized the issue as a claim for an acquired psychiatric disability, generally.  The Veteran cannot be required to know whether the symptoms he is claiming service connection for are related to PTSD or another psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for bilateral hearing loss, an acquired psychiatric disorder, right hip replacement, and left hip replacement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a rating decision dated in January 2008, the RO denied the Veteran's claim for service connection for benign prostatic hypertrophy as a result of exposure to herbicides on the basis that the available scientific and medical evidence did not support the conclusion that the condition was associated with herbicide exposure and the Veteran's service treatment records were silent for a diagnosis of benign prostatic hypertrophy; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

2.  Evidence received since the January 2008 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for benign prostatic hypertrophy as a result of exposure to herbicides.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying service connection for benign prostatic hypertrophy as a result of exposure to herbicides is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for benign prostatic hypertrophy as a result of exposure to herbicides has not been submitted; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for benign prostatic hypertrophy as a result of exposure to herbicides was denied in a January 2008 rating decision.  The RO determined that service connection could not be granted because the available scientific and medical evidence did not support the conclusion that the condition was associated with herbicide exposure and the Veteran's service treatment records were silent for a diagnosis of benign prostatic hypertrophy. The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The January 2008 decision thereby became final. 

Since that final decision, the Board finds that the Veteran has not submitted new and material evidence.  The Board finds that the evidence submitted does not show that benign prostatic hypertrophy could be associated with herbicide exposure or that the condition was diagnosed in service.  The evidence submitted merely reiterates that the Veteran has been treated for benign prostatic hypertrophy during the appellate period.  Thus, the Board will decline to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for benign prostatic hypertrophy as a result of exposure to herbicides has not been received, the application to reopen is denied.


REMAND

Upon review of the record, the Board finds that the remaining issues must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

On remand, the Board finds that new VA examinations and opinions are warranted for the hearing loss and PTSD claims.  
With regard to the hearing loss claim, the September 2011 VA examiner provided an opinion based on an inaccurate factual premise.  The examiner opined that the Veteran's hearing loss may be due to occupational noise exposure and stated that the Veteran worked at the Charleston naval shipyard for 8 years.  The Veteran, through his representative, asserts that he did not work at a shipyard.  See March 2017 Appellate Brief.  As this opinion is based on an inaccurate factual premise a new examination is needed.

With regard to the acquired psychiatric disorder, to include PTSD claim, it appears as though the Veteran's September 2011 VA PTSD examination is lacks sufficient rationale.  The examiner notes that the Veteran did not have a valid PTSD stressor because the Veteran had "no fear of terrorist activity."  The examiner did not indicate whether the Veteran had any fear of hostile military activity.  Furthermore, the examination document notes that for VA purposes fear of hostile military or terrorist activity means "that a veteran experienced witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury or a threat to the physical integrity of the veteran or others such as from an actual or potential improvised explosive device vehicle-imbedded explosive device incoming artillery rocket or mortar fire grenade small arms fire including suspected sniper fire or attack upon friendly military aircraft and the veteran s response to the event or circumstance involved a psychological or psycho-physiological state of fear helplessness or horror."  The examiner noted that the Veteran had a stressor of being exposed to dead bodies.  As the examination is internally inconsistent a new examination is needed.

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Lastly, The Board also notes that the Veteran has not been afforded a VA examination with respect to his current claims for service connection for right and left hip replacement as a result of osteoarthritis.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran has current diagnoses of right and left hip replacements as a result of osteoarthritis, has asserted that these conditions began in service, and has provided lay evidence that the conditions have continued since service; however, there is insufficient evidence of record to decide the claims.  Consequently, remand for an examination and etiology opinion is warranted.  See id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hearing loss.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 
* Is it at least as likely as not (probability of 50 percent or more) that the current hearing loss had its onset in or is related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  The examiner should also elicit a complete work history from the Veteran during the examination which should be considered and documented in the examination report.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 


* Is it at least as likely as not (probability of 50 percent or more) that the Veteran has a current acquired psychiatric disorder, to include PTSD, is related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of seeing dead bodies and being involved in combat action.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right and left hip replacements as a result of osteoarthritis.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

(a) Is it at least as likely as not (probability of 50 percent or more) that the current right hip replacement as a result of osteoarthritis is related to service?

(b) Is it at least as likely as not (probability of 50 percent or more) that the current left hip replacement as a result of osteoarthritis is related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of having an altered gait due to knee, feet, and ankle injuries suffered in service.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


